DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Prior Art Rejections
Applicant’s Argument: Applicant argues Levi teaches nothing about separate storage of payloads and headers as required by claim 1. Levi does not mention payload. The mentions of headers indicate their content but not their location. Applicant also argues this same point regarding the rejection with cited portions of Mayer-Wolf.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 as rejected by Levi and the second rejection by Mayer-Wolf have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim and the Examiner has conducted an updated search and claim 1 is rejected now with a new reference. Examiner notes, however, that the claim recites “store payloads of at least some of the data packets in the shared buffer” but does not teach separating the payloads form the data packet and separating the headers. Thus, data packets stored in a buffer is considered to mean the payload, which is part of a data packet, is stored in the buffer, because the claim does not specify a step of separating the elements of the data packet and storing only the payload in one place separate from the headers. 

Applicant’s Argument: Applicant argues the amendment states the host interface connects through a bus. This relates the claims to a network adaptor and not a switch. Levi and Mayer-Wolf fail to teach this configuration.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 as rejected by Levi and the separate rejection by Mayer-Wolf have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 6, 9-12, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (“Srinivasan”) (US 20110289242 A1) in view of Mayer-Wolf et al. (“Mayer-Wolf”) (US 20170339062 A1).

Regarding claim 1, Srinivasan teaches:
A network adapter, comprising: a host interface, which is configured to be connected through a bus to multiple host processors [Figure 1, interface 170, see ¶034-35, ¶0065-68, bus connected to hosts 190]; 
[Figure 1, 102, ¶0027-30], which is configured to communicate packets over a network [¶0029-30]; 
a memory [¶0177-178] configured to hold (i) a shared buffer [Figure 1 buffer 120a, considered shared by vmacs 110, ¶0038] and (ii) multiple queues allocated to the multiple host processors [Figure 1 shows egress managers 130 for placing packets on lines to hosts which may be considered queues, and see further Figure 2 shows each egress manager with multiple DMAs ¶0071-72 for controlling packet forwarding, and ¶0096 transfer of packet and control header to hosts by egress managers, see also ¶0075 where DMAs “place packets into position for transfer to a host”, considered queues across all egress managers, and further headers are placed into a buffer 232 considered a queue in each of multiple egress managers 230 see ¶0070]; and packet processing circuitry, coupled between the host interface and the network interface [Figure 1 sows circuitry between interfaces 106 for each host] and configured to: 
receive from the network interface data packets destined to the host processors [¶0030 packets received on 102 and passed to classifier]; store payloads of at least some of the data packets in the shared buffer [¶0042 packets stored in buffer 120a from VMACs considered to mean payload stored as data packets comprise payloads], distribute headers of at least some of the data packets to the queues [¶0057-60, control header for a packet forwarded to egress manager for each line 106, placed into header buffer 232 ¶0070-75 considered a queue for each egress manager, header distributed to DMAs from queues of egress manager, ¶0058 control header passed to destination on host thus multiple headers distributed to egress logic for transfer to the host e.g. 190a via placement performed by DMAs ¶0075 considered various forms of queuing], 
and serve the data packets to the host processors by applying scheduling among the queues [¶0071-76 scheduling on pipeline for placement of packets to host]; detect an issue related to the data packets destined to a given host processor among the host processors [¶0097-104, errors or issues may be detected]; and in response to the detected issue, mitigate the issue in the data packets destined to the given host processor [¶0097-105, errors and issues are handled], while retaining uninterrupted processing of the data packets destined to the other host processors [¶099-106, “isolation or separation between different hosts and between different functions on one host. This isolation prevents issues with one host or function from affecting another,”].
Srinivasan teaches detecting an issue in the pipelines and mitigating it but does not expressly teach detecting congestion however Mayer-Wolf teaches detect congestion in the data packets destined to a given host processor among the host processors [¶0014-16 congestion avoidance system, 116, trigger congestion upon detection]; and in response to the detected congestion, mitigating the congestion in the data packets  [¶0014-19 mitigate congestion of certain traffic to one end device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan such that the issues detected are congestion. Srinivasan teaches that errors or problems in packet flows to certain hosts would not affect other hosts, but does not specify these can include congestion, however it would have been obvious to modify Srinivasan to detect and respond to problems related to congestion as in Mayer-Wolf who shows this is a conventional technique of packet processing in network devices and it would have been obvious to implement this technique in the device of Srinivasan with a reasonable expectation of success and would ultimately reduce any congestion at a further device ¶0014.

Regarding claim 2, Srinivasan-Mayer-Wolf teaches:
The network adapter according to claim 1, wherein the packet processing circuitry is configured to mitigate the congestion by denying admission of one or more of the data packets to the shared buffer, based on the detected congestion [Mayer-Wolf teaches ¶0016 for a “packet to be enqueued” in shared buffer, the packet may be dropped thus denied admission, see rationale for combination as in claim 1].

Regarding claim 3, Srinivasan-Mayer-Wolf teaches: The network adapter according to claim 2, wherein the packet processing circuitry is configured to randomly select the data packets that are denied admission to the shared buffer [Mayer-Wolf ¶0027 packets randomly dropped according to WRED known in the art to drop packets based on a probability and thus packet dropped are considered randomly selected according to a probability].

Regarding claim 6, Srinivasan-Mayer-Wolf teaches:
The network adapter according to claim 1, wherein the packet processing circuitry is configured to mitigate the congestion by sending a congestion notification packet to the network [¶0011-16 QCN sent to sender in Mayer-Wolf see rationale for combination as in claim 1].

Regarding claim 9, Srinivasan teaches:
A network adapter, comprising: a host interface, which is configured to be connected through a bus to a host that runs multiple workloads  [Figure 1, interface 170, see ¶034-35, ¶0065-68, bus connected to hosts 190 hosting functions i.e. workloads]; a network interface [Figure 1, 102, ¶0027-30], which is configured to communicate packets over a network [¶0029-30]; 
a memory [¶0177-178]  configured to hold (i) a shared buffer [Figure 1 buffer 120a, considered shared by vmacs 110, ¶0038] and (ii) multiple queues allocated to the multiple workloads [Figure 1 shows egress managers 130 for placing packets on lines to hosts with the functions, which may be considered queues, and see further Figure 2 shows each egress manager with multiple DMAs ¶0071-72 for controlling packet forwarding, and ¶0096 transfer of packet and control header to hosts by egress managers, see also ¶0075 where DMAs “place packets into position for transfer to a host”, considered queues across all egress managers, and further headers are placed into a buffer 232 considered a queue in each of multiple egress managers 230 see ¶0070]; and packet processing circuitry, coupled between the host interface and the network interface [Figure 1 sows circuitry between interfaces 106 i.e. each of the multiple instances of 106] and configured to: receive from the network interface data packets destined to the workloads [¶0030 packets received on 102 and passed to classifier]; store payloads of at least some of the data packets in the shared buffer [¶0042 packets stored in buffer 120a from VMACs considered to mean payload stored], distribute headers of at least some of the data packets to the queues [¶0057-60, control header for a packet forwarded to egress manager for each line 106, placed into header buffer 232 ¶0070-75 considered a queue for each egress manager, header distributed to DMAs from queues of egress manager, ¶0058 control header passed to destination on host thus multiple headers distributed to egress logic for transfer to the host e.g. 190a via placement performed by DMAs ¶0075 considered various forms of queuing], and serve the data packets to the workloads by applying scheduling among the queues [¶0071-76 scheduling on pipeline for placement of packets to host]; detect an issue in the data packets destined to a given workload among the host processors [¶0097-104, errors or issues may be detected]; and in response to the detected issue, mitigate the congestion in the data packets destined to the given workload  [¶0097-105, errors and issues are handled], while retaining uninterrupted processing of the data packets destined to the other workloads [¶099-106, “isolation or separation between different hosts and between different functions on one host. This isolation prevents issues with one host or function from affecting another,”].
Srinivasan teaches detecting an issue in the pipelines and mitigating it but does not expressly teach detecting congestion however Mayer-Wolf teaches detect congestion in the data packets destined to a given endpoint [¶0014-16 congestion avoidance system, 116, trigger congestion upon detection]; and in response to the detected congestion, mitigating the congestion in the data packets  [¶0014-19 mitigate congestion at one downstream devices coupled to one port of network device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan such that the issues detected are congestion. Srinivasan teaches that errors or problems in packet flows to certain hosts would not affect other hosts, but does not specify these can include congestion, however it would have been obvious to modify Srinivasan to detect and respond to problems related to congestion as in Mayer-Wolf who shows this is a conventional technique of packet processing in network devices and it would have been obvious to implement this technique in the device of Srinivasan with a reasonable expectation of success and would ultimately reduce any congestion at a further device ¶0014.

Regarding claim 10, Srinivasan teaches:
A method in a network adapter connected through a bus to multiple host processors [Figure 1, interface 170, see ¶034-35, ¶0065-68, bus connected to hosts 190] and connected to a network [Figure 1, 102, ¶0027-30], the method comprising: holding in a memory (i) a shared buffer Figure 1 buffer 120a, considered shared by vmacs 110, ¶0038] and (ii) multiple queues allocated to the multiple [Figure 1 shows egress managers 130 for placing packets on lines to hosts which may be considered queues, and see further Figure 2 shows each egress manager with multiple DMAs ¶0071-72 for controlling packet forwarding, and ¶0096 transfer of packet and control header to hosts by egress managers, see also ¶0075 where DMAs “place packets into position for transfer to a host”, considered queues across all egress managers, and further headers are placed into a buffer 232 considered a queue in each of multiple egress managers 230 see ¶0070]; 
receiving from the network data packets destined to the host processors [¶0030 packets received on 102 and passed to classifier]; storing payloads of at least some of the data packets in the shared buffer  [¶0042 packets stored in buffer 120a from VMACs considered to mean payload stored], distributing headers of at least some of the data packets to the queues[¶0057-60, control header for a packet forwarded to egress manager for each line 106, placed into header buffer 232 ¶0070-75 considered a queue for each egress manager, header distributed to DMAs from queues of egress manager, ¶0058 control header passed to destination on host thus multiple headers distributed to egress logic for transfer to the host e.g. 190a via placement performed by DMAs ¶0075 considered various forms of queuing], and serving the data packets to the host processors by applying scheduling among the queues [¶0071-76 scheduling on pipeline for placement of packets to host]; detecting an issue in the data packets destined to a given host processor among the host processors [¶0097-104, errors or issues may be detected]; and in response to the detected issue, mitigating the congestion in the data packets destined to the given host processor [¶0097-105, errors and issues are handled], while retaining uninterrupted processing of the data packets destined to the other host processors[¶099-106, “isolation or separation between different hosts and between different functions on one host. This isolation prevents issues with one host or function from affecting another,”].
Srinivasan teaches detecting an issue in the pipelines and mitigating it but does not expressly teach detecting congestion however Mayer-Wolf teaches detect congestion in the data packets destined to a given endpoint [¶0014-16 congestion avoidance system, 116, trigger congestion upon detection]; and in response to the detected congestion, mitigating the congestion in the data packets  [¶0014-19 mitigate congestion].


Regarding claim 11, Srinivasan-Mayer-Wolf teaches the method according to claim 10, wherein mitigating the congestion by denying admission of one or more of the data packets to the shared buffer, based on the detected congestion [Mayer-Wolf ¶0016 for a “packet to be enqueued” in shared buffer, the packet may be dropped thus denied admission see rationale for combination as in claim 10].

Regarding claim 12, Srinivasan-Mayer-Wolf teaches the method according to claim 11, wherein denying the admission comprises randomly selecting the data packets that are denied admission to the shared buffer [Mayer-Wolf ¶0027 packets randomly dropped according to WRED known in the art to drop packets based on a probability].

Regarding claim 15, Srinivasan- Mayer-Wolf teaches:
The method according to claim 10, wherein mitigating the congestion comprises sending a congestion notification packet to the network [¶0016 QCN sent to sender as in Mayer-Wolf see rationale for combination as in claim 10].

Regarding claim 18, Srinivasan teaches:
A method in a network adapter connected through a bus to a host [Figure 1, interface 170, see ¶034-35, ¶0065-68, bus connected to hosts 190] and connected to a network [Figure 1, 102, ¶0027-30], the method comprising: holding in a memory (i) a shared buffer [Figure 1 buffer 120a, considered shared by vmacs 110, ¶0038] and (ii) multiple queues allocated to multiple workloads running on the host [Figure 1 shows egress managers 130 for placing packets on lines to hosts including a host with multiple functions or workloads, managers comprising queues, and see further Figure 2 shows each egress manager with multiple DMAs ¶0071-72 for controlling packet forwarding, and ¶0096 transfer of packet and control header to hosts by egress managers, see also ¶0075 where DMAs “place packets into position for transfer to a host”, considered queues across all egress managers, and further headers are placed into a buffer 232 considered a queue in each of multiple egress managers 230 see ¶0070]; 
receiving from the network data packets destined to the workloads [¶0030 packets received on 102 and passed to classifier]; storing payloads of at least some of the data packets in the shared buffer  [¶0042 packets stored in buffer 120a from VMACs considered to mean payload stored], distributing headers of at least some of the data packets to the queues [¶0057-60, control header for a packet forwarded to egress manager for each line 106, placed into header buffer 232 ¶0070-75 considered a queue for each egress manager, header distributed to DMAs from queues of egress manager, ¶0058 control header passed to destination on host thus multiple headers distributed to egress logic for transfer to the host e.g. 190a via placement performed by DMAs ¶0075 considered various forms of queuing], and serving the data packets to the workloads by applying scheduling among the queues [¶0071-76 scheduling on pipeline for placement of packets to host]; detecting an issue in the data packets destined to a given workload among the host processors [¶0097-104, errors or issues may be detected]; and in response to the detected issue, mitigating the congestion in the data packets destined to the given workload [¶0097-105, errors and issues are handled], while retaining uninterrupted processing of the data packets destined to the other workloads [¶099-106, “isolation or separation between different hosts and between different functions on one host. This isolation prevents issues with one host or function from affecting another,”].
Srinivasan teaches detecting an issue in the pipelines and mitigating it but does not expressly teach detecting congestion however Mayer-Wolf teaches detect congestion in the data packets destined to a given endpoint [¶0014-16 congestion avoidance system, 116, trigger congestion upon detection]; and in response to the detected congestion, mitigating the congestion in the data packets  [¶0014-19 mitigate congestion].


Regarding claim 19, Srinivasan-Mayer-Wolf teaches:
The network adapter according to claim 1, wherein the host interface is configured to be connected through the bus to multiple host processors belonging to a single multi-host computer [Srinivasan Figure 1, interface 170, see ¶034-35, ¶0065-68, bus connected to hosts 190 from network device, and ¶0037, hosts coupled to single multi-host computer 100].

Regarding claim 20, Srinivasan-Mayer-Wolf teaches:
The network adapter according to claim 1, wherein the host interface is configured to be connected to the multiple host processors through a Peripheral- Component-Interconnect-Express (PCIe) bus [Srinivasan, bus includes PCIe root complex managing multiple hosts see also ¶006-8, ¶0035-36, ¶0155 via PCIe to destination functions on host].

Claim 7-8, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (“Srinivasan”) (US 20110289242 A1) in view of Mayer-Wolf et al. (“Mayer-Wolf”) (US 20170339062 A1) and Srinivasan et al. (US 20190379610 A1, hereinafter ‘610).

Regarding claim 7, Srinivasan-Mayer-Wolf teaches:
The network adapter according to claim 1.
[¶0012-20, packet flows corresponding to host processor i.e. destination of packet comprise a priority considered QoS measures, ¶0031 mitigated based on priority i.e. QoS information]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan to use QoS information and to mitigate congestion as in Mayer-Wolf. Srinivasan teaches that errors or problems in packet flows to certain hosts can be managed without affecting other hosts, but does not specify these can include congestion which can be mitigated using QoS information, however it would have been obvious to modify Srinivasan to obtain QoS information and mitigate congestion as in Mayer-Wolf who shows this is a conventional technique of packet processing in network devices and it would have been obvious to implement this technique in the device of Srinivasan with a reasonable expectation of success and would ultimately reduce any congestion at a further device ¶0014 and only trigger congestion based on certain QoS attributes like priority ¶0016 for dynamic congestion avoidance.
Srinivasan-Mayer-Wolf teaches using priority information but does not expressly teach receiving QoS information however ‘610 teaches receive one or more quality-of-service measures for at least one of the host processors [¶0012-20, packet flows corresponding to host processor i.e. destination of packet comprise a priority considered QoS measures, ¶0031 mitigated based on priority i.e. QoS measures].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan-Mayer-Wolf to expressly teach QoS measures for packet flows being received. It would have been obvious to modify the use of priority information in Mayer-Wolf to include receiving QoS information for multiple flows as in ‘610who teaches this allows for accounting for dynamic nature of workload and demands of packet traffic in switching ¶0003.

Regarding claim 8, Srinivasan-Mayer-Wolf teaches:
[¶0012-20, packet flows corresponding to host processor i.e. destination of packet comprise a priority considered QoS measures, ¶0031 mitigated based on priority i.e. QoS information]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan to use QoS information and to mitigate congestion as in Mayer-Wolf. Srinivasan teaches that errors or problems in packet flows to certain hosts can be managed without affecting other hosts, but does not specify these can include congestion which can be mitigated using QoS information, however it would have been obvious to modify Srinivasan to obtain QoS information and mitigate congestion as in Mayer-Wolf who shows this is a conventional technique of packet processing in network devices and it would have been obvious to implement this technique in the device of Srinivasan with a reasonable expectation of success and would ultimately reduce any congestion at a further device ¶0014 and only trigger congestion based on certain QoS attributes like priority ¶0016 for dynamic congestion avoidance.
Srinivasan-Mayer-Wolf teaches using priority information but does not expressly teach receiving QoS information however ‘610 teaches receive quality-of-service measures for at least two packet flows [¶0035-36, SDN controller controls i.e. switch receives from SDN controller measures for queues i.e. packet flows].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan-Mayer-Wolf to expressly teach QoS measures for packet flows being received. It would have been obvious to modify the use of priority information in Mayer-Wolf to include receiving QoS information for multiple flows as in ‘610who teaches this allows for accounting for dynamic nature of workload and demands of packet traffic in switching ¶0003.

Regarding claim 16, Srinivasan-Mayer-Wolf teaches:
The method according to claim 10.
[¶0012-20, packet flows corresponding to host processor i.e. destination of packet comprise a priority considered QoS measures, ¶0031 mitigated based on priority i.e. QoS information]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan to use QoS information and to mitigate congestion as in Mayer-Wolf. Srinivasan teaches that errors or problems in packet flows to certain hosts can be managed without affecting other hosts, but does not specify these can include congestion which can be mitigated using QoS information, however it would have been obvious to modify Srinivasan to obtain QoS information and mitigate congestion as in Mayer-Wolf who shows this is a conventional technique of packet processing in network devices and it would have been obvious to implement this technique in the device of Srinivasan with a reasonable expectation of success and would ultimately reduce any congestion at a further device ¶0014 and only trigger congestion based on certain QoS attributes like priority ¶0016 for dynamic congestion avoidance.
Srinivasan-Mayer-Wolf teaches using priority information but does not expressly teach receiving QoS information however ‘610 teaches receive one or more quality-of-service measures for at least one of the host processors [¶0012-20, packet flows corresponding to host processor i.e. destination of packet comprise a priority considered QoS measures, ¶0031 mitigated based on priority i.e. QoS measures].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan-Mayer-Wolf to expressly teach QoS measures for packet flows being received. It would have been obvious to modify the use of priority information in Mayer-Wolf to include receiving QoS information for multiple flows as in ‘610 who teaches this allows for accounting for dynamic nature of workload and demands of packet traffic in switching ¶0003.

Regarding claim 17, Srinivasan-Mayer-Wolf teaches:

Srinivasan teaches managing data transfer but does not teach using QoS information however Mayer-Wolf teaches further comprising using one or more quality-of-service information for at least one of the host processors, and to mitigate the congestion responsive to the quality-of-service measures [¶0012-20, packet flows corresponding to host processor i.e. destination of packet comprise a priority considered QoS measures, ¶0031 mitigated based on priority i.e. QoS information]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan to use QoS information and to mitigate congestion as in Mayer-Wolf. Srinivasan teaches that errors or problems in packet flows to certain hosts can be managed without affecting other hosts, but does not specify these can include congestion which can be mitigated using QoS information, however it would have been obvious to modify Srinivasan to obtain QoS information and mitigate congestion as in Mayer-Wolf who shows this is a conventional technique of packet processing in network devices and it would have been obvious to implement this technique in the device of Srinivasan with a reasonable expectation of success and would ultimately reduce any congestion at a further device ¶0014 and only trigger congestion based on certain QoS attributes like priority ¶0016 for dynamic congestion avoidance.
Srinivasan-Mayer-Wolf teaches using priority information but does not expressly teach receiving QoS information however ‘610 teaches receive quality-of-service measures for at least two packet flows [¶0035-36, SDN controller controls i.e. switch receives from SDN controller measures for queues i.e. packet flows].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan-Mayer-Wolf to expressly teach QoS measures for packet flows being received. It would have been obvious to modify the use of priority information in Mayer-Wolf to include receiving QoS information for multiple flows as in ‘610who teaches this allows for accounting for dynamic nature of workload and demands of packet traffic in switching ¶0003.

4-5, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (“Srinivasan”) (US 20110289242 A1) in view of Mayer-Wolf et al. (“Mayer-Wolf”) (US 20170339062 A1) and Kwan et al. (“Kwan”) (US 20060092836 A1).

Regarding claim 4, Srinivasan-Mayer-Wolf teaches: The network adapter according to claim 1.
Srinivasan-Mayer-Wolf teaches ECN marking but does not expressly teach causing a host processor to send congestion notification however Kwan teaches wherein the packet processing circuitry is configured to mitigate the congestion by causing the given host processor to send a congestion notification packet to the network [¶0043-48 wherein intermediate device with host interface marks packets regarding congestion, destination host processor outputs CN message to source endpoint in response].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan-Mayer-Wolf to expressly teach the ECN marking causes an endpoint to send a CN packet. It would have been obvious to specify in Mayer-Wolf that the ECN marking causes the endpoint to send a CN packet as in Kwan to notify the identified source endpoint of the congestion and pause transmission ¶0047-47.

Regarding claim 5, Srinivasan-Mayer-Wolf-Kwan teaches:
The network adapter according to claim 4, wherein the packet processing circuitry is configured to cause the given host processor to send the congestion notification packet to the network by setting an Explicit Congestion Notification (ECN) bit in the header of at least one of the data packets destined to the host processors [Mayer-Wolf ECN marking ¶0035 see rationale for combination as in claim 1, see also Kwan ¶0043-48 ECN marking]. 

Regarding claim 13-14, see similar rejections for claim 4-5 which teaches the physical structure performing the functions or steps.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JAY L VOGEL/Primary Examiner, Art Unit 2478